Title: January 1786
From: Washington, George
To: 




Sunday 1st. Thermometer at 36 in the Morng.  at Noon and  at Night.
Lowering day, with but little Wind, and that Easterly.
Lund Washington and Wife dined here & returned in the Afternoon.
Mr. Shaw went up to Alexandria and stayed all Night.
 


Monday 2d. Thermometer at 34 in the Morng. 35 at Noon and 35 at Night.
Heavy lowering Morning with the wind at East. About 9 Oclock it began to rain and continued to do so, slowly, all day.
Immediately after an early breakfast I went out with the Hounds but returned as soon as it began to rain, without touching upon the drag of a Fox.
Mr. Shaw returned from Alexandria this Morning before Breakt.
 


Tuesday 3d. Thermometer at 39 in the Morning—46 at Noon and 42 at Night.
Clear and pleasant morning without wind at Sun rising but it soon sprung up from the Southwesterly quarter and veering more to the westward blew hard until the evening when it again turned calm & very pleasant.
 


Wednesday 4th. Thermometer at 35 in the Morning—42 at Noon and 40 at Night.
Morning calm and clear with very little wind all day.
After breakfast I rid by the places where my Muddy hole & Ferry people were clearing—thence to the Mill and Dogue run Plantations and having the Hounds with me in passing from the latter towards Muddy hole Plantation I found a Fox which after dragging him some distance and running him hard for near an hour was killed by the cross road in front of the House.
Having provided cutting Knives, and made the Boxes at my own Shop, I directed my Overseers at the several Plantations at which I had been to cut Straw and mix three 4ths. of it with one

fourth Bran (from my Mill) to feed their out lying Horses—whilst their work Horses is also to be fed with this and Oats mixed.
   
I also directed that my Chariot Horses and all others about my home Ho[use] except the Stud horse and three horses which will be frequently rid a hunting to be fed with Bran & chopped Hay in the above proportion and that my waggon & Cart Horses should be fed with chopped Rye & chopped Hay in the same proportion of one to 4.
Mr. Bushrod Washington and his wife came here in a Chariot 4 Horses & 3 Servants just after we had dined.
 


Thursday 5th. Thermometer at 33 in the Morning—42 at Noon and 32 at Night.
Morning clear and cold—ground hard froze—as it was yesterday

Morning. Wind at No. West, blowing pretty fresh all day. Went into the Neck.
A Daniel McPherson from Loudoun came here with some money from my Loudoun Tenants—sent by the Widow of Lewis Lamart.
The Cape Wheat which (on the 30th. of November) was cut, not as I thought and had ordered, that is within 4 Inches of the ground; but between 6 and 8 from it; having grown a good deal I ordered (and 6 or 8 days ago tho not noticed before, it was in par[t] done) that it should be again cut. Part of 2 Rows of the No. Et. Corner were, by mistake of orders, cut within 1 or 2 Inches of the ground; so as to shew the Crown of the Wheat quite bear & white. I thereupon stopped the cutting of any more, resolving to attend to the effect of this close shearing, at this season. About 12 feet of these Rows, were all that received the second cutting.
Took an Acct. of the Tools about the home house which are as follow


7 Spades
7 Axes


4 Mattocks
8 Butchrs. Knives


5 Weedg. Hoes
3 Hillg. Do.


1 Cuttg. Knive
1 Hay Ditto



   
   
   Lewis Lemart (Lamart), GW’s rent collector in Loudoun County, had died sometime in 1785, and his widow, Anne, sent to Mount Vernon the £27 12s. owed by GW’s tenants in that county (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 68).



 


Friday 6th. Thermometer at 30 in the Morng. 28 at Noon and 30 at Night.
Wind at No. Et. in the Morning, which was Cloudy, with intervals of Snow through the day and very cold. The wind towards Night getting to the No. Westward blew h[ar]d.
My Boat went up with a load of Flour to Alexandria from my Mill for Mr. Hartshorne. A distressing time It is to be feared the people must have had of it & probably would not, after all, reach the Port.
 


Saturday 7th. Thermometer at 26 in the Morning—34 at Noon and 32 at Night.
Morning clear with the Wind at No. West. Fresh, and Cold, all day. The little Snow which fell yesterday had disappeared except in places where the influence of the Sun could not be felt.
The Boat which was sent off yesterday with flour got no further

than Johnsons Ferry & there by neglect suffered to get aground. Sent and ordered it to be got off, and to proceed, or to return, as circumstances might dictate. The last of which was done.
 


Sunday 8th. Thermometer at 27 in the Morng.—38 at Noon and 35 at Night.
Day clear, with the wind pretty fresh at No. West in the forenoon which moderating as the Sun rose backed to South West and grew calm towards the evening.
Mr. Bushrod Washington and his Wife went away after Breakfast and about 11 Oclock Betcy & Patcy Custis returned to Abingdon in my Chariot—accompanied by their Brother & Sister, Nelly & Washington Custis.
Sent my Boat of this afternoon with the Flour for Alexandria, with which she returned last Night on Acct. of the weather.
 


Monday 9th. Thermometer at 28 in the Morng. 38 at Noon and  at Night.
Wind Southerly all day. Clear but a chilly air.
Saturday, yesterday, and this day morning, the flats and Creeks were froze, but that on the former dispersed with the tide when the Winds blew. The latter remained.
Sent Mr. Shaw to Alexandria to dispatch my Boat which went up yesterday and to pur⟨cha⟩se & send down a ton of Iron in ⟨it⟩ wch. was accordingly [done]. He and the Boat both, returned at Night.
Rid over my ferry plantation—thence to the Mill, & thence to my Dogue run & Muddy hole Plantations before dinner—as also to the place where my Negro Carpenters were at Work and directed them to get me a stick for a heavy roller, and scantling for Plow stocks—Harrows &ca. &ca.
 


Tuesday 10th. Thermometer at  in the Morning— at Noon and 38 at Night.
Wind Southerly all day & at times pretty fresh, and in the forenoon cold—but warmer & much pleasanter afterwards.
Rid to my Plantation in the Neck, and took the hounds with me. About 11 Oclock found a fox in the Pocoson at Sheridens point and after running it very indifferently and treeing it once caught it about one Oclock.
In the evening one William Barber from the lower end of

Fauquier came here to rent some Land I have in that quarter and stayed all Night.
 


Wednesday 11th. Thermometer at 34 in the morning—36 at Noon and 33 at Night.
Morning very thick and heavy. About 8 Oclock it began to Snow moderately with the Wind at So. Et. and continued to do so until 12.
Agreed to let William Barber have 50 (or more acres of Land if he chooses it) at the rate of Ten pounds pr. Hundred Acres; for the term of fourteen years; and to allow him one year free from Rent in consideration of the improvements he may make.
Sent Mr. Shaw to my Mill to get the Mill Book, and to take a state of the flour in the Mill.
And sent my Overseer to forwarn some persons who were hunting upon my land from the like practice.
 


Thursday 12th. Thermometer at 28 in the Morning—39 at Noon and 40 at Night.
The Snow which fell yesterday had not covered the ground more than ¾ of an inch thick.
A very heavy hoar frost this Morning. Day calm, and the evening clear, and remarkably pleasant & warm.
Mr. Shaw went up to the Ball at Alexandria.
 


Friday 13th. Thermometer at 32 in the Morning—38 at Noon and 35 at Night.
But little wind all day and that from the No. West. Evening quite calm.
Laid out the ground behind the Stable, formerly a Vineyard, for a fruit Garden.
Mr. Shaw returned about 12 Oclock from Alexandria.
 


Saturday 14th. Thermometer at 26 in the Morng.—35 at Noon and 36 at Night.
Went out with the Hounds, & run a fox from 11 Oclock untill near 3 Oclock when I came home and left the Dogs at fault after which they recovered the Fox & it is supposed killed it.
Before the Chase, I visited my Ferry & Dogue run Plantations.
 


Sunday 15th. Thermometer at 34 in the Morning 42 at Noon and 40 at Night.
Little or no Wind all day. Clear and very pleasant.

   
Nelly & Washington Custis returned home to day.
Doctr. Stuart came here to Dinner & returned in the Afternoon.
 


Monday 16th. Thermometer at 35 in the Morng.  at Noon and 38 at Night.
Lowering Morning with theatnings, & spittings of Snow till about Noon when the wind (for before it was calm) came out at No. West tho’ not hard dispelled the Clouds.
Run round my Plantation at the Ferry and on my return found a Mr. Armstrong here on business of Mr. Balch’s respectg. my Nephews—who after dining returned.
Began, from an appreh[ensio]n that there would not be much frost to put Ice in to my Ice Ho[use] tho there was but little of it.
Sent my Stone Mason—Cornelius McDermott Roe, to the Proprietors of the Quarries of free Stone along down the River to see if I could be supplied with enough of a proper kind to repair my Stone Steps & for other purposes.


   
   Along the right bank of the Potomac River below Occoquan Creek lay large reserves of sandstone that were quarried for constructing buildings in the Potomac Valley, including George Mason’s Gunston Hall (MILLERHelen Hill Miller. George Mason: Gentleman Revolutionary. Chapel Hill, N.C., 1975., 47).



 



January 17th. Thermometer at 27 in the Morning—30 at Noon and 28 at N.
Wind at No. West all day, and Cold. Thawed but little, altho’ it was clear.
Employed as yesterday, in collecting Ice, but under many disadvantages, being obliged to go over to the Maryland shore and pick up the floating Ice in the River—which I was disposed to do, rather than run the risk of not laying up a store.
Cornelius McDermott Roe returned, having had the offer of Stone [from] Mr. Brent.


   
   Sandstone quarries along the lower reaches of Aquia Creek were owned in the eighteenth century by the Brent family of Woodstock and Richland, Stafford County. Stone from these quarries was later used in the construction of the Capitol and the president’s house in Washington (BRYANWilhelmus Bogart Bryan. A History of the National Capital: From Its Foundation through the Period of the Adoption of the Organic Act. 2 vols. New York, 1914–16., 1:169).



 


Wednesday 18th. Thermometer at 20 in the Morning—22 at Noon and 26 at Night.
Day very cold—no thawing and the afternoon threatning of Snow. A fine mist of it falling—Wind Northerly.
Colo. Fitzgerald called here on his way from Dumfries & dined and then proceeded. Fixed with him, and requested that he would give the Board of Directors of the Potomack Company notice of the meeting intended to be held at the Great Falls on Monday the 30th. Instt.
Getting Ice this day also.
 


Thursday 19th. Thermometer at 19 in the Morning—20 at Noon and 22 at Night.
Morning Cloudy—Wind Northerly and weather cold. Snow about an Inch deep fell in the Night. After ten oclock it began again, & continued Snowing fine till bed time with the wind Northerly.
Discontinued getting Ice, the river not being in a State to get it from the other shore and the prospect such as to get it any where in the course of a day or two.
The Negro Shoemaker belonging to Mr. Lund Washington came to work here in the forenoon of this day.
 


Friday 20th. Thermometer at 18 in the Morng.—24 at Noon and 26 at Night.
A Mixture of Snow and hail fell all the fore part of the day and hail & rain the latter part, which consolidated the Snow

which in the Morning might be about 6 or 8 Inches deep. Wind Northwardly all day, but not much of it in any part of it.
 


Saturday 21st. Thermometer at 26 in the Morning— at Noon and 34 at Night.
Cloudy and hazy till betwn. eleven & 12 oclock when the Suns feeble efforts to shine were overcome. About one oclock a heavy mist came on. About two it grew very dark—thundered and rained—after whch. it continued misling till bed time.
Rid to my Plantations at Muddy hole and Dogue run—from thence to the Mill. Upon my return found Mr. Jno. Dandridge here.


   
   mr. jno. DANDRIDGEDanske Dandridge. Historic Shepherdstown. Charlottesville, Va., 1910.: either John Dandridge (d. 1799), son of Mrs. Washington’s brother Bartholomew, or John Dandridge (b. 1756), son of Nathaniel West Dandridge and grandson of Mrs. Washington’s paternal uncle, William Dandridge of Elsing Green.



 


Sunday 22d. Thermometer at 40 in the Morning—42 at Noon and 48 at Night.
Raining more or less all day, and a close thick fog the whole day proceeding from the dissolution of the Snow which by Night was almost gone. Wind tho’ not much of it Southerly and warm—the damps in the house being also very great the damps upon the walls being to be swept of.
 


Monday 23d. Thermometer at 38 in the Morning—46 at Noon and 40 at Night.
Clear all day with the Wind at No. West but neither hard nor cold.
Snow entirely gone, except in places hid from the influence of the Sun & the Southwardly wind which blew yesterday.
 


Tuesday 24th. Thermometer at 31 in the Morning—36 at Noon and 34 at Night.
Morning clear & pleasant: Lowering afterwards; with appearances of Snow—little or no Wind all day.
Began my work of Ice-getting again to day but it was not in a proper State being rather a mixture of Snow & Ice and not hard enough.
 


Wednesday 25th. Thermometer at 34 in the morning  at Noon and 40 at Night.
Morning calm and very foggy till after 8 oclock when the fog

dispersed and was very pleasant. About one oclock the Wind sprung up at No. West but blew neither hard nor cold.
Mr. Jno. Dandridge set off on his return home after breakfast.
I rid to Morris’s, Muddy hole and Neck Plantations between Breakfast and dinner.
The State of the Ice was such that I was obliged to disist from getting more until the next freezing spell.
And set about the Banks round the Lawn, in front of the gate between the two Mounds of Earth.
 


Thursday 26th. Thermometer at 33 in the Morng.— at Noon and 39 at Night.
Clear and pleasant all day and more especially in the afternoon—Not much wind, but that from the No. West.
Renewed my Ice operation to day, employing as many hands as I conveniently could in gettg. it from the Maryland shore, carting, and pounding it.
Mr. Shaw went up to the dancing assembly at Alexandria after Dinner.
 


Friday 27th. Thermometer at 30 in the Morning— at Noon and  at Night.
Clear and pleasant all day; Wind at No. West in the forenoon and Eastwardly afterwards, but not much of it.
Mrs. Washington set out after breakfast for Abingdon—to see Mrs. Stuart who is ill.
I rid to my Mill and to the Plantation at Dogue run—also to the places where the Muddy hole & ferry people were at Work.
Mr. Shaw returned home an hour or two within Night.
Getting Ice again to day.
 


Saturday 28th. Thermometer at 34 in the morning—43 at Noon and 44 at Night.
Morning calm & clear but the [ground] hard frozen. About 10 oclock the wind sprung up at South, but did not blow hard. Thawed the ground a good deal.
Went out after breakfast with my hounds. Found a Fox in the Branch within Mr. Thomson Masons Field and run him sometimes hard and sometimes at cold hunting from 11 oclock till near two when I came home and left the huntsman with them who followed in the same manner two hours or more longer, and then took the Dogs off without killing. In the course of the chase, & at the upper end of the cover in which the above Fox was

found I see two run out at once neither of which appeared to be the chased Fox. This shews how plenty they are on that side the Creek.
When I came home found Colo. Gibson a Mr. Pollock (of Richmond) and Colo. Allison here, who dined and stayed all night.
Getting Ice again to day.


   
   George Gibson (1747–1791), born in Lancaster County, Pa., joined the Virginia service at the beginning of the Revolution and held the rank of colonel in the 1st Virginia State Regiment from 5 June 1777 to Jan. 1782. After the war he returned to his home in Cumberland County, Pa. (Va. Mag., 18:24–25, n.1; HEITMAN [1]Francis B. Heitman. Historical Register of Officers of the Continental Army during the War of the Revolution, April, 1775, to December, 1783. 1893. Rev. ed. Washington, D.C., 1914., 189).



   
   Oliver Pollock (c.1737–1823), born near Coleraine in northern Ireland, came to Philadelphia in 1760. He went into the West India trade and before the Revolution settled in New Orleans, where he developed a prosperous trading business. During the war Pollock served as commercial agent both for Virginia and the Continental Congress. His financial assistance to George Rogers Clark’s army in the West was vital to its success. Gibson’s association with Pollock dated from Aug. 1776 when the two men collaborated in securing a supply of gunpowder for Virginia from Don Luis de Unzaga y Amézaga, governor of Louisiana (JAMES [2]James Alton James. Oliver Pollock: The Life and Times of an Unknown Patriot. New York, 1937., 1, 3, 4, 61, 143–45). Pollock carried a letter of introduction from Patrick Henry (Henry to GW, 18 Jan. 1786, DLC:GW).



 


Sunday 29th. Thermometer at 40 in the Morning—54 at Noon and 50 at Night.
The morning remarkably fine & pleasant, with little or no wind—the afternoon a little lowering and at Night it began a mizzling rain which encreased and continued raining all night.
After breakfast the Gentlemen who came yesterday returned.
In the afternoon Colo. Grayson & his Nephew Mr. Benjn. Orr, came in and stayed all Night.


   
   Col. William Grayson’s sister married John Orr (b. 1726); Benjamin Grayson Orr was one of their three sons.



 


Monday 30th. Thermometer at 54 in the Morning—56 at Noon and 50 at Night.
The Morning foggy, with showers at intervals till near 11 oclock after which it cleared, with a brisk Southwardly wind.
Mrs. Washington with Betcy & Patcy Custis came home, from Abingdon before dinner and after it Colo. Greyson & Mr. Orr left this.
Planted the Hemlock Pine wch. was brought to me by Cornelius McDermot Row from Colo. Blackburns, in my shrubberies—and—on sixteen square rod of ground in my lower pasture, I

put 140 Bushels of what we call Marle viz—on 4 of these N. Wt. corner were placed 50 bushels—on 4 others So. Wt. Corner 20 bushels—On 4 others So. Et. Corner 40 bushels and on the remaining 4: 20 bushels. This marl was spread on the Sod, in these proportions—to try—first whether what we have denominated to be marl possesses any virtue as a manure—and secondly—if it does, the quantity proper for an acre.
Transplanted (after dividing it into two) the French honeysuckle in my North garden to the Lawn—one half in front of ea. garden gate.
 


Tuesday 31st. Thermometer at 42 in the Morning—40 at Noon and 34 at Night.
The morning was a little cloudy but the weather soon cleared with a brisk No. Wester which occasioned a great change in the air.
Planted a few pine trees in my Wildernesses.
